                                            Case 2:20-cv-00767-APG-BNW Document 15
                                                                                14 Filed 05/20/20
                                                                                         05/19/20 Page 1 of 2



                                        1   MARK E. FERRARIO, ESQ.
                                            Nevada Bar No. 1625
                                        2   JACOB D. BUNDICK, ESQ.
                                            Nevada Bar No. 9772
                                        3   MICHAEL R HOGUE, ESQ.
                                            Nevada Bar No. 12400
                                        4   GREENBERG TRAURIG, LLP
                                        5   10845 Griffith Peak Drive, Suite 600
                                            Las Vegas, Nevada 89135
                                        6   Telephone: (702) 792-3773
                                            Facsimile: (702) 792-9002
                                        7   Email: bundickj@gtlaw.com
                                                   hoguem@gtlaw.com
                                        8
                                            Counsel for Defendant
                                        9
                                            Allegiant Travel Company
                                       10

                                       11
                                                                         UNITED STATES DISTRICT COURT
                                       12
                                                                                DISTRICT OF NEVADA
10845 Griffith Peak Drive, Suite 600
   Las Vegas, Nevada 89135




                                       13
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                            REBECCA BRATCHER, on behalf of herself and            Case No.: 2:20-cv-00767-APG-BNW
          (702) 792-3773




                                       14   all others similarly situated,

                                       15                         Plaintiff,

                                            v.                                                   STIPULATION AND ORDER FOR
                                       16                                                        EXTENSION OF TIME FOR
                                            ALLEGIANT TRAVEL COMPANY,                            DEFENDANT ALLEGIANT TRAVEL
                                       17                                                        COMPANY TO FILE RESPONSIVE
                                                                  Defendants.                    PLEADING TO PLAINTIFF’S
                                       18                                                        COMPLAINT
                                       19                                                        [FIRST REQUEST]
                                       20

                                       21

                                       22

                                       23          Defendant Allegiant Travel Company (“Allegiant”), by and through its undersigned counsel

                                       24   of record, and Plaintiff Rebecca Bratcher (“Plaintiff”), by and through her undersigned counsel of

                                       25   record, hereby stipulate and agree to extend the time for Allegiant to file an answer or other

                                       26   responsive pleading to Plaintiff’s Complaint up to and including June 30, 2020.

                                       27          Good cause supports this request for extension, as counsel for Allegiant has recently been

                                       28   retained and requires additional time to investigate Plaintiff’s claims and respond to dozens of

                                                                                        Page 1 of 2
                                            ADMIN 36994329v1
                                            Case 2:20-cv-00767-APG-BNW Document 15
                                                                                14 Filed 05/20/20
                                                                                         05/19/20 Page 2 of 2



                                        1   paragraphs of allegations in Plaintiff’s Complaint. Additionally, Allegiant is seeking to transfer and

                                        2   consolidate a separate action brought in the Eastern District of Michigan, Case No. 3:20-cv-10938-

                                        3   RHC-MJH, with these proceedings here in Nevada, which requires additional time to complete.

                                        4          IT IS SO STIPULATED.

                                        5   DATED this 19th day of May, 2020.               DATED this 19th day of May, 2020.
                                        6
                                            GREENBERG TRAURIG, LLP                          WOLF, RIFKIN, SHAPIRO, SCHULMAN &
                                        7                                                   RABKIN, LLP

                                        8
                                            /s/ Jacob D. Bundick, Esq.                      /s/Jordan Butler
                                        9   MARK E. FERRARIO, ESQ.                          DON SPRINGMEYER, ESQ.
                                       10   Nevada Bar No. 1625                             Nevada Bar No. 1021
                                            JACOB D. BUNDICK, ESQ.                          JORDAN BUTLER, ESQ.
                                       11   Nevada Bar No. 9772                             Nevada Bar No. 10531
                                            MICHAEL R HOGUE, ESQ.                           3556 E. Russell Road, 2nd Floor
                                       12   Nevada Bar No. 12400                            Las Vegas, Nevada 89120
10845 Griffith Peak Drive, Suite 600




                                            10845 Griffith Peak Drive, Suite 600
   Las Vegas, Nevada 89135




                                       13
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                            Las Vegas, Nevada 89135                         BURSOR & FISHER, P.A.
          (702) 792-3773




                                       14   Counsel for Defendant                           Yeremey Krivoshey, Esq. (Admitted Pro Hac Vice)
                                            Allegiant Air Travel                            1990 North California Blvd., Suite 940
                                       15                                                   Walnut Creek, CA 94596

                                       16                                                   BURSOR & FISHER, P.A.
                                                                                            Andrew J. Obergfell, Esq. (Admitted Pro Hac Vice)
                                       17                                                   Max S. Roberts, Esq. (Admitted Pro Hac Vice)
                                       18                                                   888 Seventh Avenue, Third Floor
                                                                                            New York, NY 10019
                                       19                                                   Counsel for Plaintiff
                                                                                            Rebecca Bratcher
                                       20

                                       21                                                  ORDER
                                       22          IT IS SO ORDERED.
                                                               20 day of May, 2020.
                                                   DATED this ____
                                       23

                                       24

                                       25
                                                                                               UNITED STATES DISTRICT JUDGE /
                                       26                                                      UNITED STATES MAGISTRATE JUDGE

                                       27

                                       28

                                                                                         Page 2 of 2
                                            ADMIN 36994329v1
